Citation Nr: 0206798	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  00-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left femur fracture, with injury to the peroneal nerve, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left femur fracture, with painful 
motion of the left hip.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied entitlement to 
an increased evaluation for residuals of a fracture to the 
left femur, with injury to the peroneal nerve.

In a September 2001 rating action, the RO assigned a separate 
10 percent evaluation for residuals of a fracture to the left 
femur, with left hip painful motion, effective from May 28, 
1999 (the date of claim).  However, the Supplemental 
Statement of the Case issued on the same date suggests that a 
20 percent single evaluation was instead assigned.  The Board 
is aware that, under 38 C.F.R. § 4.14 (2001), it is incumbent 
upon the VA to avoid evaluating the same disability under 
various diagnoses ("pyramiding").  However, separate 
evaluations for injury to the peroneal nerve and left hip 
painful motion are warranted in this case, as the former 
diagnosis concerns a neurological disability and the latter 
diagnosis concerns a musculoskeletal disability.  Therefore, 
in this decision, the Board will address these as separate 
disabilities, each currently evaluated as 10 percent 
disabling.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's injury to the peroneal nerve is no more 
than mild in degree, with left hip motor function of 4/5 and 
decreased sensation from the left third through fifth toes.

3.  The veteran's left hip disability is productive of 
painful motion starting at 60 degrees of flexion, some 
weakness with flexion, and otherwise normal range of motion; 
this disability is no more than slight in degree.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased evaluation 
for residuals of a left femur fracture, with injury to the 
peroneal nerve, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8521 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a left femur fracture, 
with painful motion of the left hip, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the nature and extent of his 
residuals of a left femur fracture.  This examination was 
conducted in July 1999, and the veteran has not subsequently 
alleged such a measured worsening of his disabilities as 
would warrant reexamination.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the December 
1999 Statement of the Case and the September 2000 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  Specifically, the RO has set forth 
the applicable regulations, including diagnostic codes, and 
has indicated the type of factual scenarios that would 
warrant higher evaluations.

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  Where the 
particular disability for which the veteran is service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2001); see also Lendenmann v. Principi, 3 Vet. App. 
345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

In a January 1956 rating decision, the RO granted service 
connection for an old fracture of the left femur on the basis 
that the veteran had been treated for this injury during 
service.  A 10 percent evaluation was assigned, effective 
from November 1955.

The veteran underwent a VA examination at a private facility 
in July 1999, during which he complained of pain radiating 
down from the left femur area to the toes.  Upon examination, 
the veteran had a corn noted on the fifth digit of the left 
foot, with no breakdown, unusual shoe-wear pattern, or signs 
of abnormal weightbearing noted.  There was no limitation of 
function in terms of standing or walking and no indication of 
a limp, antalgia, amputations, or atrophy.  There was a 
surgical mark on the lateral aspect of the left femur, which 
was non-tender.  

Range of motion studies revealed hip flexion to 100 degrees, 
with pain starting at 60 degrees and evidence of weakness.  
Other findings included extension to 30 degrees, abduction to 
45 degrees, adduction to 25 degrees, external rotation to 60 
degrees, and internal rotation to 40 degrees; all were 
without pain or weakness.  Fatigue, lack of endurance, and 
incoordination did not have a "major functional impact."  
Upon examination of the knees, there was motion from zero to 
140 degrees, with no other symptoms noted.  Range of motion 
studies of the ankles revealed dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, with no other symptoms.  

A neurological evaluation conducted in conjunction with this 
examination revealed left hip motor function of 4/5 and knee 
extension and foot dorsiflexion of 5/5.  There was decreased 
sensation in the third, fourth, and fifth digits of the left 
foot, as compared to the right.  Reflexes were 2+ at the 
patellae and Achilles.  Left femur x-rays revealed a healed 
femoral fracture.  

In conclusion, the examiner rendered a diagnosis of residuals 
of a fracture of the left femur, with injury to the left 
common peroneal nerve, and noted that the veteran had 
decreased left hip motion secondary to pain, weakness in left 
hip flexion, a sensory abnormality from the left third to 
fifth toes, and a normal gait.  The examiner also indicated 
that the veteran's gait was normal, that he did not require 
an assistive device to ambulate, and that his daily 
activities were affected by walking and standing for a 
prolonged period of time due to the pain.

In reviewing this evidence, the Board has first considered 
whether an increased evaluation is warranted on the basis of 
injury to the peroneal nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2001), a 10 percent evaluation is 
warranted for mild incomplete paralysis of the external 
popliteal nerve (common peroneal), while a 20 percent 
evaluation is in order for moderate incomplete paralysis.  

The evidence in this case indicates that the veteran's 
symptoms of a peroneal nerve injury include left hip motor 
function of 4/5 and decreased sensation from the left third 
through fifth toes.  However, no motor function loss was 
shown in knee extension and foot dorsiflexion, and there is 
no indication of gait problems or a need for assistive 
devices.  In light of these symptoms, the Board finds that 
the veteran's incomplete paralysis of the peroneal nerve is 
no more than mild on degree.  Therefore, the preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 10 percent for this disability, and his claim 
for this benefit must be denied.  

The Board has also considered whether an initial evaluation 
in excess of 10 percent is warranted for painful motion of 
the left hip.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2001), malunion of the femur, with slight knee or hip 
disability, warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate knee or hip disability.

In this case, the veteran's left hip symptoms are essentially 
limited to pain starting at 60 degrees of flexion, weakness 
upon flexion, and daily activities affected by walking and 
standing for a prolonged period of time due to pain.  
However, other motions of the left hip were entirely 
unremarkable in terms of either pain or limitation of motion, 
and the veteran was noted to have a normal gait.  Moreover, 
no knee disability whatsoever was indicated.  The overall 
impression is of slight hip disability, warranting no more 
than a 10 percent evaluation under Diagnostic Code 5255.  The 
Board would further point out that, in the September 2000 
Supplemental Statement of the Case, the RO considered the 
veteran's hip pain in assigning a 10 percent evaluation, and 
there is no basis for a higher evaluation on account of such 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001). 

Given these findings, there is also no basis for an increased 
evaluation on account of thigh flexion limited to 30 degrees 
(20 percent under Diagnostic Code 5252) or abduction lost 
beyond 10 degrees (20 percent under Diagnostic Code 5253).  
Therefore, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for residuals of a left femur fracture, with painful 
motion of the left hip, and this claim must also be denied.

In reaching its determination on the veteran's claims, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2001). 

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected residuals of a 
left femur fracture have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that these disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The claim of entitlement to an increased evaluation for 
residuals of a left femur fracture, with injury to the 
peroneal nerve, currently evaluated as 10 percent disabling, 
is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a left femur fracture, with 
painful motion of the left hip, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

